Title: Abigail Adams to John Adams, 1 March 1780
From: Adams, Abigail
To: Adams, John



My Dearest Friend

March 1 1780


I had scarcly closed my packet to you when I received your Letters dated Ferrol and Corunna. I am happy indeed in your safe arrival and escape from the danger which threatned you.

“Alas how more than lost were I,
Who in the thought already die.”

I feel glad that you have determined to proceed by land tho so tedious and expensive a journey. I grow more and more apprehensive of the dangers of the sea, tho I have really no Right to Quarrel with old Neptune, since he has 3 times safely transported my Friend. Tho he has grumbled and growld, he has not shewn the extent of his power.
I hope you will meet with so much pleasure and entertainment in your journey, as will be some compensation for the fatigues of it, and the recital amuse me whenever you can find opportunity to communicate it.
The sailors you relieved at Corunna passt through this Town, and told their story at Brackets, where a Number of persons collected 40 dollors for them. I wished they had called upon me, I should have been glad to have assisted them.
Enclosed are a few journals received yesterday. Am rejoiced to hear my Charles behaves so well, but he always had the faculty of gaining Hearts, and is more mournd for in this Neighbourhood than I could have believed if I had not heard it. Adieu most affectionately your

Portia

